Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claim 1, 4-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claim 1, the prior art of record, specifically the prior art Palmaro teaches dealing with 3D object for displaying in the digital animation by handling 3D in the scene with different characteristics and adjust the characteristic per user request. The prior art Antonyuk teaches handling 3D object by providing user to clone objects in the scene with different characteristics in digital animation. However, none of the prior art cited alone or in combination provides motivation to teach a second customized characteristic of the second selected object instance by generating a third data structure associating the second customized characteristic with the first data structure and rendering two customized characteristic of data structures supersedes one another and combining multiple data structures with same customized characteristics. Therefore, applicant's argument is persuasive.
Regarding dependent Claims 4-12, 14-16, they are allowable due to their dependency to the independent Claims 1.
Regarding independent Claims 13, the prior art of record, specifically the prior art Palmaro teaches dealing with 3D object for displaying in the digital animation by handling 3D in the scene with different characteristics and adjust the characteristic  teaches handling 3D object by providing user to clone objects in the scene with different characteristics in digital animation. However, none of the prior art cited alone or in combination provides motivation to teach rendering two customized characteristic of data structures supersedes one another and to provide user interface with outliner panel display names of objects and instances as hierarchy of nested object instances. Therefore, applicant's argument is persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YuJang Tswei/Primary Examiner, Art Unit 2619